 

er Ww NN

oOo Ceo NHN HD MN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, Bar #122664

 

Federal Defender me _
CHARLES J. LEE, Bar #221057 =
Assistant Federal Defender F 39

Branch Chief, Fresno Office ° EB 0 2020

2300 Tulare Street, Suite 330 LEAK, U.9, DISTRICT COURT
Fresno, California 93721-2226 | By TERN DISTRICT OF BALIFORNIA

OE Ck
Telephone: (559) 487-5561

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 6:20-PO-00046 JDP

Plaintiff, APPLICATION AN
ORDER APPOINTING COUNSEL

VS.

Time: 1:00 P.M.
Crtm: Yosemite
Judge: § Hon. Jeremy D. Peterson

SYDNEY A QUINN,

)
)
)
) Hearing: 03/24/2020
)
Defendant.
)
)

 

Defendant, Sydney A. Quinn, through the Federal Defender for the Eastern District of
California, hereby requests appointment of panel counsel for Mandatory Appearance required on
March 24, 2020 before the Honorable Jeremy D. Peterson, United States Magistrate Judge, in
Yosemite National Park. The Federal Defenders Office has a conflict.

Ms. Quinn submits the attached Financial Affidavit as evidence of her inability to retain
counsel. On August 30, 2019, Ms. Quinn was cited for the Possession of controlled substance-
Psilocybin Mushrooms, 36 CFR § 2.35 (b) (2).

Therefore, after reviewing the Financial Affidavit, it is respectfully recommended that
panel counsel be appointed to assist Ms. Quinn.

DATED: January 4 (_, 2020 LA VW BW LO

CHARLEST. LEE

Assistant Federal wchonder
Branch Chief, Fresno Office

 

 
 

 

1 ORDER |

2 Having satisfied the Court that the defendant is financially unable to retain counsel, the

3 Court hereby appoints panel counsel pursuant to 18 U.S.C. § 3006A.
]

~

5 Dated: Sapa 4 , 2020
oo, Bs | HONORABLE =sycis A. McAULIFFE

 

UNITES STATES GISTRATE JUDGE

 

 

 
